Case 2020CV005045           Document 2       Filed 08-26-2020      Page 1 of 7
                                                                                    FILED
                                                                                    08-26-2020
                                                                                    John Barrett
                                                                                    Clerk of Circuit Court
STATE OF WISCONSIN                       CIRCUIT COURT                     MILWAUKEE2020CV005045
                                                                                     COUNTY
                                         CIVIL DIVISION                             Honorable Kevin E.
                                                                                    Martens-27
                                                                                    Branch 27
WASHING MACHINE MAN, LLC,

               PLAINTIFF,

V.


MID‐CENTURY INSURANCE COMPANY,

               DEFENDANTS.
                                          SUMMONS

THE STATE OF WISCONSIN TO:

Each person named above as a defendant:

        YOU ARE HEREBY NOTIFIED that the above‐named Plaintiff has filed a lawsuit or
other legal action against you. The Complaint, which is attached, states the nature and
basis of the legal action.

       Within forty‐five (45) days of receiving this Summons, you must respond with a
written answer, as that term is used in Chapter 802 of the Wisconsin Statutes, to the
Complaint. The Court may reject or disregard an Answer which does not follow the
requirements of the Statutes. Your answer must be sent or delivered to the Court whose
address is:
                              Clerk of Circuit Court
                              Milwaukee County Court House
                              901 North 9th Street
                              Milwaukee, WI 53233

and to Weiss Law Office, S.C., attorneys for plaintiff, whose address is

                                 Weiss Law Office, S.C.
                                 1017 West Glen Oaks Lane, Suite 207
                                 Mequon, WI 53092.

You may have an attorney help or represent you.

        If you do not provide a proper Answer within forty‐five (45) days, the Court may
grant judgment against you for the award of money or other legal action requested in
the Complaint, and you may lose your right to object to anything that is or may be



     Case 2:20-cv-01559-BHL Filed 10/09/20
                                    1      Page 1 of 7 Document 1-1                                  A
Case 2020CV005045     Document 2            Filed 08-26-2020    Page 2 of 7




incorrect in the Complaint. A judgment may be enforced as provided by law. A judgment
awarding money may become a lien against any real estate you now own or may own in
the future and may also be enforced by garnishment or seizure of property.

                           Dated this 26th day of August 2020

                                WEISS LAW OFFICE, S.C.
                               Attorneys for Plaintiff,
                              Washing Machine Man, LLC

                               By: _/s/ Monte E. Weiss___
                                    Electronically signed by:
                                     Monte E. Weiss
                                  State Bar No. 1003816

P.O. BOX ADDRESS
WEISS LAW OFFICE, S.C.
1017 W. Glen Oaks Lane
Suite 207
Mequon, WI 53092
262‐240‐9663 – telephone
mweiss@mweisslaw.net




     Case 2:20-cv-01559-BHL Filed 10/09/20
                                    2      Page 2 of 7 Document 1-1
Case 2020CV005045        Document 2         Filed 08-26-2020      Page 3 of 7
                                                                                    FILED
                                                                                    08-26-2020
                                                                                    John Barrett
                                                                                    Clerk of Circuit Court
                                                                                    2020CV005045
                                                                                    Honorable Kevin E.
                                                                                    Martens-27
                                                                                    Branch 27
                                      State of Wisconsin
                                         Circuit Court
                                      Milwaukee County


   Washing Machine Man, LLC,

                   Plaintiff,

   v.

   Mid‐Century Insurance Company,

                   Defendant.

   ________________________________________________________________________

                                         Complaint

   ________________________________________________________________________

           NOW COMES the above‐named plaintiff, Washing Machine Man, LLC by and
   through its counsel, and as and for a complaint against the defendant, Mid‐Century
   Insurance Company, hereby alleges, upon information and belief, as follows:

            1. That the Plaintiff, Washing Machine Man, LLC is a legal entity with a
               presence at 6555 N. Teutonia Avenue in Milwaukee, at all times
               material hereto.

            2. That Washing Machine Man, LLC is in the business of repairing,
               restoring, and reconditioning home appliances for sale to the public.

            3. That the 6555 N. Teutonia Avenue in Milwaukee was and still is a retail
               location for the business of Washing Machine Man, LLC.

            4. That at all times material hereto, Washing Machine Man, LLC also had
               a repair and storage facility for its business use located at 3436 W.
               Kiehnau, Milwaukee Wisconsin.

            5. That the 3436 W. Kiehnau location was property that the Washing
               Machine Man, LLC leased from a third party.

            6. That the defendant, Mid‐Century Insurance Company, is a foreign
               insurance company with a statutory home office location of 6301

                                                                                1|Pa g e

        Case 2:20-cv-01559-BHL Filed 10/09/20 Page 3 of 7 Document 1-1
Case 2020CV005045    Document 2         Filed 08-26-2020       Page 4 of 7




            Owensmouth Avenue, Woodland Hills, California, 91367 and a
            registered service of process agent of service of 8040 Corporation
            Service Company, 8040 Excelsior Drive, Suite 400, Madison, WI.

         7. That Mid‐Century Insurance Company does substantial business in
            Milwaukee County, Wisconsin.

         8. That on or about April 3, 2020, there was a fire at the 3436 W. Kiehnau
            location.

         9. That as a direct and proximate result of the fire at the 3436 Kiehnau
            location, the business property of the Washing Machine Man, LLC was
            damaged and destroyed.

         10. That as a direct and proximate result of the fire at the 3436 Kiehnau
             location, the structure that housed the business operations and
             property of the Washing Machine Man, LLC was damaged to the extent
             that the Washing Machine Man, LLC could not conduct its business
             operations in that location.

         11. That prior to the of fire of April 3, 2020, Washing Machine Man, LLC
             sought that insurance coverage that would provide sufficient
             protection for its business operations though John Volgen.

         12. That John Volgren is a captive insurance agent for, inter alia, Mid‐
             Century Insurance Company.

         13. That Washing Machine Man, LLC discussed its insurance needs with
             John Volgren and requested that John Volgren acquire an insurance
             policy or policies that would provide specific, sufficient, proper and
             appropriate insurance coverage to protect the business operations of
             Washing Machine Man as discussed.

         14. That Washing Machine Man, LLC provided the information requested
             of it by John Volgren in order for John Volgren to know and understand
             the insurance needs of Washing Machine Man, LLC.

         15. That John Volgren understood the particular insurance needs of
             Washing Machine Man, LLC



                                                                             2|Pa g e

    Case 2:20-cv-01559-BHL Filed 10/09/20 Page 4 of 7 Document 1-1
Case 2020CV005045    Document 2        Filed 08-26-2020       Page 5 of 7




         16. That John Volgren agreed to procure an insurance policy that provided
             sufficient, proper and appropriate insurance coverage to protect the
             business operations of Washing Machine Man as discussed and
             requested by Washing Machine Man, LLC.

         17. That following and because of the communications between Washing
             Machine Man, LLC and John Volgren, Mid‐Century Insurance Company
             issued a policy of insurance to the Washing Machine Man, LLC
             (“Policy”), policy number 60675 32 83.

         18. That the Policy was issued for delivery in Wisconsin and delivered in
             Wisconsin.

         19. That despite John Volgren knowing the insurance needs of Washing
             Machine Man, LLC and agreeing to obtain the specific insurance
             coverage needed and requested by Washing Machine Man, the Policy
             issued by Mid‐Century Insurance Company to Washing Machine Man,
             LLC did not comport with the agreement and understanding between
             Washing Machine Man, LLC and John Volgren as to the requested and
             needed insurance coverage of Washing Machine Man, LLC.

         20. That subsequent to the fire of April 3, 2020, Washing Machine Man,
             LLC advised Mid‐Century Insurance Company of the fire and of the
             damage sustained to its business operations at the 3436 W. Kiehnau
             location and requested the payments under and pursuant to the Policy.

         21. That in response to Washing Machine Man, LLC’s claim for coverage
             for damages to its business operations and property, Mid‐Century
             advised that the 3436 W. Kiehnau location was not a location insured
             under the Policy issued and therefore, denied any obligation to make
             any payments.

         22. Washing Machine Man, LLC requested Mid‐Century to reform the
             Policy so that the Policy would conform to the understanding and
             agreement reached between Washing Machine Man, LLC and John
             Volgren.

         23. Mid‐Century Insruance Company refused to reform the policy and
             maintained its denial of coverage for the losses that Mid‐Century
             sustained as a result of the fire at the 3436 W. Kiehnau location.


                                                                            3|Pa g e

    Case 2:20-cv-01559-BHL Filed 10/09/20 Page 5 of 7 Document 1-1
Case 2020CV005045     Document 2         Filed 08-26-2020        Page 6 of 7




         24. That subsequently to its denial of insurance benefits, Mid‐Century
             reversed its position and reformed the policy to add the 3436 W.
             Kiehnau location as a location insured under the Policy.

         25. That Mid‐Century paid sums for business income loss sustained by
             Washing Machine Man, LLC for the 3436 W. Kiehnau location under
             and pursuant to the Policy.

         26. That Mid‐Century paid sums for “extra expense” as defined under the
             Policy which was sustained or incurred by Washing Machine Man, LLC
             for the 3436 W. Kiehnau location under and pursuant to the Policy.

         27. That pursuant to the Policy, Mid‐Century paid the sum of $75,000 for
             loss of or damage to “business personal property” as defined by the
             Policy; the loss or damage was sustained or incurred by Washing
             Machine Man, LLC for the 3436 W. Kiehnau location.

         28. That Mid‐Century Insurance Company’s $75,000 payment for the loss
             of or damage to “business personal property” was insufficient to fully
             compensate Washing Machine Man, LLC for the loss of or damage to
             its “business personal property” as a result of the April 3, 2020 fire
             referenced herein.

         29. That sufficient, proper and appropriate insurance coverage to protect
             the business operations of Washing Machine Man, as requested by
             Washing Machine Man, would have a limit of liability for business
             personal property in an amount of at least $600,000.

         30. That Washing Machine Man, LLC requested that Mid‐Century reform
             the Policy to provide the requested sufficient, proper and appropriate
             insurance coverage to protect the business operations of Washing
             Machine Man.

         31. That Mid‐Century has refused to reform the Policy to provide that
             requested, sufficient, proper and appropriate insurance coverage to
             protect the business operations of Washing Machine Man, but instead
             only reformed the policy to provide for a limit of liability for business
             personal property of $75,000.




                                                                               4|Pa g e

    Case 2:20-cv-01559-BHL Filed 10/09/20 Page 6 of 7 Document 1-1
Case 2020CV005045     Document 2           Filed 08-26-2020     Page 7 of 7




          32. That as a result of the fire of April 3, 2020, Washing Machine Man has
              sustained the loss of business personal property well in excess of the
              $75,000 limit.
           Wherefore, for the foregoing reasons, Washing Machine Man, LLC hereby
   demands that this court grant its request to reform the Policy to provide, inter
   alia, the requested insurance coverage under the Mid‐Century Insurance
   Company policy, number 60675 32 83, together with taxable costs,
   disbursements, attorney’s fees and for such other relief as this court deems just
   and equitable.
                          Dated this 26th day of August 2020

                                WEISS LAW OFFICE, S.C.
                                Attorneys for Plaintiff
                              Washing Machine Man, LLC

                              By: _/s/ Monte E. Weiss___
                                   Electronically signed by:
                                    Monte E. Weiss
                                 State Bar No. 1003816

   P.O. ADDRESS
   Weiss Law Office, S.C.
   1017 W. Glen Oaks Lane
   Suite 207
   Mequon, WI 53092
   262‐240‐9663 ‐ telephone
   mweiss@mweisslaw.net




                                                                              5|Pa g e

    Case 2:20-cv-01559-BHL Filed 10/09/20 Page 7 of 7 Document 1-1
